Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         The drawings filed on December 14, 2018 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1 - 20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, M. Livay et al. (“DEVise: Integrated Querying and Visual Exploration of Large Datasets,” 1997, ACM, pages 301-312), teaches a data exploration system that allows users to easily develop, browse, and share visual presentations of large tabular datasets from several sources.  An intuitive yet powerful set of querying and visualization primitives that can be easily combined to develop a rich set of visual presentations that integrate data from a wide range of application domains.  DEVise is a powerful visualization tool, its greatest strengths are the ability to interactively explore a visual presentation of the data at any level of detail including retrieving individual data records, and the ability to seamlessly query and combine data from a variety of local and remote sources.
     Next, the prior art of record, Ying-Huey Fua et al. (“Hierarchical Parallel Coordinates for Exploration of Large DataSets,” IEEE, 1999, pages 43-50), teach an interactive visualization of large multivariate data sets based on a number of novel extensions to the parallel coordinates display technique.  A multiresolution view of data via hierarchical clustering is developed.  A use of a variation on parallel coordinates to convey aggregation information for the resulting clusters.  Users can navigate the resulting structure until the desired focus region and level of detail is reached using our suite of navigational and filtering tools.  The design and implementation describes the hierarchical parallel coordinates system which is based on extending the XmdvTool system.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a first region with a plurality of fields from a multidimensional database that includes at least one data hierarchy, wherein (i) one or more first fields of the plurality of fields are identified as dimensions, and (ii) one or more second fields of the plurality of fields are identifies as measures” as recited in independent claim 1 and similarly recited in independent claims 10 and 19.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The Specification has been amended as follows:
In paragraph [0001]  now United States Patent No. 10,324,945, has been inserted after “filed August 7, 2018,”.

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Stephen G. Eick, “Visualizing Multi-Dimensional Data,” Visual Insights, Inc., ACM SIGGRAPH computer graphics, 2000, pages 1-7; and 
b.  Hing-Yan Lee et al., “A Multi-Dimensional Data Visualization Tool for Knowledge Discovery in Databases,” IEEE 1995, pages 26-31.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 12, 2022